Title: From Thomas Jefferson to John Sullivan, 7 January 1786
From: Jefferson, Thomas
To: Sullivan, John



Dear Sir
Paris Jan. 7. 1786.

The readiness with which you undertook to endeavour to get for me the skin, the skeleton, and the horns of the Moose, the Caribou, and the Orignal or Elk, emboldens me to renew my application to you for those objects, which would be an acquisition here, more precious than you can imagine. Could I chuse the manner of preparing them, it should be to leave the hoof on, to leave the bones of the legs and of the thighs if possible in the skin, and to leave also the bones of the head in the skin with the horns on, so that by sewing up the neck and belly of the skin we should have the true form and size of the animal. However I know they are too rare to be obtained so perfect; therefore I will pray you to send me the skin, skeleton and horns just as you can get them, but most especially those of the moose. Address them to me, to the care of the American Consul of the port in France to which they come. Perhaps the new call for American whale oil in this country may induce vessels to come to Havre which is the best port for things destined for Paris. Whatever expence you incur in procuring or sending these things, I will immediately repay either here or in Boston as you please.
All is quiet in Europe. The reduction of the duty on American whale oil brought to this country, to about a guinea and a half a ton, is the only interesting intelligence I have to communicate. I am with great esteem Dear Sir your most obedient humble servt.,

Th: Jefferson

